Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim 1 – 5, 7 – 9, 15, and 17 – 20 are amended. 

Claims 1 – 20 are pending. 

Response to Amendment
The rejection of claims 1 – 20, under 35 U.S.C. 112(b), is withdrawn in light of the amendments. 

Response to Arguments
Applicant’s arguments, filed 05/19/2021, with respect to the rejection of claims 17, 18, and 20, under 35 U.S.C. 102(a)(1), and claims 1 – 16 and 19, under 35 U.S.C. 103, have been fully considered and are persuasive.  The rejection of claims 17, 18, and 20, under 35 U.S.C. 102(a)(1), and claims 1 – 16 and 19, under 35 U.S.C. 103, has been withdrawn. 

Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The present invention includes a system, a method, and a non-transitory computer-readable storage medium.

The claimed invention, regarding claim 1 as representative, recites features such as: detect a data loss occurrence in a block of the memory component; identify a behavioral criterion associated with the data loss occurrence.

The prior art of record (Lai et al., U.S. 2014/0068360, Nurminen et al., U.S. Publication 2011/0219203, and Schuette et al., US 2011/0173484, as examples of such prior art) do not teach the same.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232.  The examiner can normally be reached on Monday-Thursday 9am - 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel F. McMahon/Primary Examiner, Art Unit 2111